internal_revenue_service number release date index number ------------------------------ ----------------------------------------------------------- ------------------------------------------------------------ ----------------------- ----------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc corp b03 plr-137492-12 date september legend distribution agreements ----------------------------------------------------------------------- --------------------------------------------------------------------------------- ---------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- dear --------------- this letter responds to your representative’s letter dated date requesting that we supplement a private_letter_ruling dated date plr-149071-11 the original ruling additional information was submitted in letters dated date date date date date date and date collectively with the letter dated date the supplemental submissions additional information has been submitted in various communications since may 4th the material information submitted for consideration is summarized below capitalized or underlined terms not defined in this letter have the meanings assigned to them in the original ruling the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by penalties of perjury statements executed by the appropriate party this office has not verified any of the materials in the supplemental submissions submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process plr-137492-12 supplemental facts modifications to transactions described in the original ruling the taxpayer executed certain transactions described in the original ruling in modified form and proposes to execute certain others in modified form following is a description of the modifications distribution of distributing modification of distribution reorganization and distribution before distribution distributing distributed all of the issued and outstanding_stock of distributing to distributing in a transaction that qualified under sec_355 distribution a1 and distributed all of the issued and outstanding_stock of controlled to distributing the rulings related to distribution are modified hereby to reflect the fact that distributing rather than distributing owned distributing at the time of distribution the representations and rulings related to reorganization are modified hereby to reflect the fact that distributing rather than distributing owned controlled and controlled at the time of reorganization because distributing owned less than all of the issued and outstanding_stock of controlled at the time of distribution distribution is modified hereby to reflect that distributing distributed all of its stock of controlled to distributing removal of liquidations and the taxpayer will not undertake liquidations and removal of distribution and distribution the taxpayer will not undertake distribution sec_5 and modification of contribution llc was not transferred to controlled in connection with contribution instead i distributing distributed llc to controlled after reorganization ii llc elected pursuant to sec_301_7701-3 to be treated as a corporation iii controlled distributed the interests in llc to distributing and iv distributing contributed the interests in llc to controlled plr-137492-12 modification of contribution distributing distributed to distributing a note receivable from distributing the distributing note distributing will contribute the distributing note to controlled as part of contribution modification of reorganization and reorganization reorganization will occur before reorganization in connection with reorganization distributing will get both i shares of sub stock that will have no more than percent of the total combined voting power of all classes of stock entitled to vote and ii securities of sub the sub securities the representations and rulings related to reorganization are hereby modified to reflect these changes modification of distribution as part of distribution distributing distributed a portion of the controlled stock the exchanged controlled shares to distributing in redemption of distributing stock the representations and rulings related to distribution are hereby modified to reflect this change modification of step iv step iv is modified to reflect that first distributing canceled for no consideration a portion of its shares held by distributing represented by the t interest in distributing in addition to the distributing interest and the s interest in distributing and second immediately thereafter llc distributed the interests in fsub to distributing modification of step lii step lii is modified to reflect that sub distributed the interests in llc to distributing in redemption of an amount of sub stock of equal value modification of step lx step lx is modified to reflect that fsub will elect under sec_301_7701-3 to be treated as a disregarded_entity effective before the distribution of the property by fsub to distributing modification of step lxxii in the second sentence of step lxxii contribution and distribution plr-137492-12 is hereby replaced with contribution and distribution supplemental representations the taxpayer reaffirms all of the facts representations and statements contained in the original ruling as modified herein as modified by the supplemental submissions and as modified by plr-120264-12 reorganization references to distributing in representations b1 b2 b3 b8 b12 and b13 are hereby replaced with distributing reorganization representation sec_2 has been modified as set forth below sec_2 the fair_market_value of the sub stock and sub securities received by distributing in reorganization will be approximately equal to the fair_market_value of the controlled stock surrendered in the exchange distribution representation y24 has been added as set forth below y24 the fair_market_value of the exchanged controlled shares received by distributing was approximately equal to the fair_market_value of the distributing shares surrendered by distributing in the exchange correction of representations for contribution and distribution the representations in the original ruling related to contribution and distribution inadvertently referred to contribution rather than to contribution references to contribution in representations ee1 ee2 ee3 and ee4 are hereby replaced with contribution plr-137492-12 supplemental rulings distribution references to distributing in rulings and in the original ruling are replaced with distributing as modified the rulings related to distribution remain in full force and effect reorganization references to distributing in ruling sec_11 and in the original ruling are replaced with distributing as modified the rulings related to reorganization remain in full force and effect reorganization rulings in the original ruling are modified as follows and references to distributing in rulings in the original ruling are replaced with distributing as modified the rulings related to reorganization remain in full force and effect no gain_or_loss will be recognized by controlled on the transfer of all of its assets to sub in exchange for sub stock sub securities and sub 1’s assumption of controlled 4’s liabilities in reorganization sec_357 and sec_361 sub will not recognize gain_or_loss on the receipt of controlled 4’s assets in exchange for sub stock sub securities and the assumption of controlled 4’s liabilities in reorganization sec_1032 no gain_or_loss will be recognized by controlled on its distribution of the sub stock and sub securities received in reorganization sec_361 distribution rulings in the original ruling are modified as follows as modified the rulings related to distribution remain in full force and effect the basis of the exchanged controlled shares in the hands of distributing after distribution will equal the basis of the distributing stock surrendered by distributing in exchange therefor sec_358 the remaining basis of the stock of distributing and controlled in the hands of distributing after distribution will be the same as the remaining basis of the distributing stock held immediately before distribution sec_358 and sec_1_358-1 plr-137492-12 allocated in proportion to the remaining fair_market_value of each of distributing and controlled in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the exchanged controlled shares received by distributing in distribution will include the holding_period of the distributing shares exchanged therefor and the holding_period of the remaining controlled shares received by distributing in distribution will include the holding_period of the remaining distributing shares with respect to which distribution will be made provided that in each case such distributing shares are held as capital assets on the date of distribution sec_1223 ruling is modified as follows miscellaneous payments or other transfers made between any two of the distributing controlled and controlled groups under the distribution agreements for obligations that i have arisen or will arise for a taxable_period ending on or before a distribution or for a taxable_period beginning before and ending after a distribution and ii will not have become fixed and ascertainable until after such distribution will be treated as occurring between the transferor and the transferee immediately before such distribution see 344_us_6 revrul_83_73 c b the supplemental facts submitted shall have no adverse impact on the original ruling which as modified shall remain in full force and effect caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether any of distribution sec_1 through or any of the transactions described in this letter i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or controlled_corporation or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 plr-137492-12 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely _isaac w zimbalist_____ isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate
